Exhibit 10.1

William Lyon Homes, Inc.

Loan No. 906-0100

AGREEMENT FOR FIRST MODIFICATION OF AMENDED AND RESTATED LOAN AGREEMENT,

DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

This Agreement for First Modification of Amended and Restated Loan Agreement,
Deeds of Trust and Other Loan Instruments (this “Modification” or “First
Modification”) is made as of December 5, 2008 by and between WILLIAM LYON HOMES,
INC., a California corporation (“Borrower”) and GUARANTY BANK, a federal savings
bank organized and existing under the laws of the United States (“Lender”), and
effective upon recordation of the Memorandum (as defined below) against each
Deed of Trust (as defined below) encumbering each Property, subject to Section 2
of this Modification, with reference to the following facts:

A. Borrower and Lender entered into an Amended and Restated Master Loan
Agreement dated as of January 28, 2008 (the “Loan Agreement”), which provides
for a loan of FIFTY MILLION DOLLARS ($50,000,000.00) (the “Loan”) to Borrower on
the terms and conditions specified therein. The Loan is evidenced and secured by
a revolving promissory note and other loan instruments (collectively, the “Loan
Instruments”). Upon full execution, this Modification shall constitute one of
the Loan Instruments. All defined terms used in this Modification shall have the
meanings ascribed to them in the Loan Agreement unless the context requires
otherwise.

B. At Borrower’s request, Lender has agreed to modify one or more of the Loan
Instruments, as herein provided.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein,
the parties hereby agree as follows:

1. Modifications. The Loan Instruments specified in Exhibit “A” attached hereto
and incorporated herein by this reference are modified as set forth therein,
effective upon timely satisfaction of the conditions set forth in Section 2
below. As used in this Modification and the attached Exhibit “A,” the term
“Deeds of Trust” refers to the Construction Deeds of Trust (With Security
Agreement, Fixture Filing and Assignment of Rents and Leases) each executed by
Borrower for the benefit of Lender:

(1) (1132) a certain Deed of Trust dated February 9, 2004 and recorded in the
Official Records of Clark County, Nevada, on February 27, 2004 as Instrument
No. 2004-0227-04201;

as modified by a Memorandum of Seventh Modification of Deeds of Trust and Other
Loan Instruments dated October 6, 2004 and recorded in the Official Records of:

 

  (aa) Clark County, Nevada, on October 25, 2004, as Instrument
No. 2004-1025-0003273;

(2) (1161) a certain Deed of Trust dated November 8, 2004 and recorded in the
Official Records of Placer County, California, on December 30, 2004 as
Instrument No. 2004-0175175;

as modified by a Memorandum of Eighth Modification of Deeds of Trust and Other
Loan Instruments dated October 14, 2005 and recorded in the Official Records of:

 

  (bb) Clark County, Nevada, on January 18, 2006, as Instrument
No. 2006-0118-0001686; and

 

  (cc) Placer County, California, on November 21, 2005, as Document
No. 2005-0156045;

(3) (1187 & 1188) a certain Deed of Trust dated February 2, 2006 and recorded in
the Official Records of Clark County, Nevada, on March 17, 2006 as Instrument
No. 2006-0317-0003388;

as modified by a Memorandum of Ninth Modification of Deeds of Trust and Other
Loan Instruments dated October 31, 2006 and recorded in the Official Records of:

 

  1   Agreement for First Modification



--------------------------------------------------------------------------------

  (ddd) Clark County, Nevada, on December 5, 2006, as Instrument
No. 2006-1205-0001692;

 

  (eee) Placer County, California, on December 7, 2006, as Document
No. 2006-0131198-00;

as modified by a Memorandum of Tenth Modification of Deeds of Trust and Other
Loan Instruments dated April 3, 2007 and recorded in the Official Records of:

 

  (fff) Clark County, Nevada, on June 19, 2007, as Instrument
No. 2007-0619-0001338; and

 

  (ggg) Placer County, California, on June 19, 2007, as Document
No. 2007-0061630-00;

(8) (1189) a certain Deed of Trust dated April 17, 2007 and recorded in the
Official Records of San Bernardino County, California, on July 10, 2007 as
Instrument No. 2007-0403960;

(9) (2360) a certain Deed of Trust dated June 20, 2007 and recorded in the
Official Records of Los Angeles County, California, on July 9, 2007 as
Instrument No. 2007-1620873;

(10) (1190) a certain Deed of Trust dated July 12, 2007 and recorded in the
Official Records of Maricopa County, Arizona, on July 20, 2007 as Instrument
No. 2007-0826703; and

as modified by a Memorandum of Modification of Deeds of Trust and Other Loan
Instruments dated as of January 28, 2008 and recorded in the Official Records
of:

(iii) Placer County, California, on March 19, 2008, as Instrument
No. 2008-0021877;

(jjj) San Bernardino County, California, on March 19, 2008, as Instrument
No. 2008-0120413;

(kkk) Los Angeles County, California, on March 19, 2008, as Instrument
No. 2008-0467815;

(mmm) Maricopa County, Arizona, on March 19, 2008, as Instrument
No. 2008-0241638; and

(hhh) Clark County, Nevada, on March 28, 2008, as Instrument
No. 2008-0328-0001914.

(11) (1191) a certain Deed of Trust dated September 16, 2008 and recorded in the
Official Records of Maricopa County, Arizona, on September 26, 2008 as
Instrument No. 2008-0833940.

2. Conditions. The modifications of Section 1 above shall take effect only upon
Borrower’s satisfaction, at its expense, of all of the following conditions not
later than the date of this Modification:

(a) if required by Lender, delivery to Lender of one or more endorsements to the
Title Policy (whether one or more) insuring the lien of the Deeds of Trust as
may be required by Lender, all in form and of content acceptable to Lender,
insuring that, except as set forth in this Modification, the priority of such
lien is unaffected by the modifications set forth herein and that the Title
Policy insuring the Deeds of Trust remains in full force and effect in the full
amount of the Loan;

(b) if required by Lender, delivery to Lender of one or more duly executed
recordable memorandums of this Modification (collectively, the “Memorandum”);

(c) satisfaction of such other conditions as may be set forth on Exhibit “B”
attached hereto and incorporated herein by this reference, if any;

(d) if the Loan has been guarantied (or indemnities given) or if there are
junior liens encumbering the property which is encumbered by the Deeds of Trust,
delivery to Lender of duly executed

 

  2   Agreement for First Modification



--------------------------------------------------------------------------------

consents to the modifications set forth in this Modification by the guarantor(s)
and/or junior lienors, as applicable, as may be set forth in Exhibit “C”
attached hereto or as may be attached to the Memorandum, each incorporated
herein by this reference;

(e) Borrower has obtained the approval of, and Borrower hereby represents that
it has obtained the approval of, any creditor of Borrower, Guarantor or any of
their affiliates to the reduction in Guarantor’s Tangible Net Worth requirement
and Lender’s waiver of the ratio of Guarantor’s total liabilities to Guarantor’s
Tangible Net Worth effective for the quarters ending December 31, 2008 through
December 31, 2009 pursuant to paragraphs B and C of “Additional Loan Covenants –
Paragraph 15 of the Loan Agreement” of the Specific Loan Terms (as set forth
below in Section 3(iii) of Exhibit “A” to this Modification). Borrower shall
have provided Lender with satisfactory evidence of such approval by January 15,
2009, provided that such evidence shall not be required to be provided as a
condition to the closing of this Modification; and

(f) Neither Borrower, Guarantor nor any of their affiliates (collectively,
“Borrower Affiliates”) shall have entered into any agreement with an existing or
future lender, where the subject loan has the effect of establishing financial
covenants that are more restrictive on Borrower Affiliates or are otherwise more
favorable to such lender (the “Additional Lender Rights”) than the financial
covenants under the Loan Instruments, including without limitation, provisions
relating to recourse liability and restrictive covenants; provided, however, the
terms of any loan extended by Residential Funding Corporation (“RFC”) shall not
be considered for purposes of the foregoing. Borrower hereby represents and
warrants that no Borrower Affiliate has entered into any agreement with an
existing or future lender, other than RFC, which provides for Additional Lender
Rights.

3. Representations and Warranties. Borrower hereby represents and warrants that
no default, event of default, breach or failure of condition has occurred, or
would exist with notice or the lapse of time or both, under any of the Loan
Instruments; and all representations and warranties herein and in the other Loan
Instruments are true and correct, which representations and warranties shall
survive execution of this Modification. All parties who execute this
Modification and any other documents required hereunder on behalf of Borrower
represent and warrant that they have full power and authority to execute and
deliver such documents, and that all such documents are enforceable in
accordance with their terms. As of the date of this Modification, Borrower
hereby acknowledges and agrees that it has no defenses, offsets or claims
against Lender or the enforcement of the Loan Instruments and that Lender has
not waived any of its rights or remedies under any such documents, except as
expressly provided in this Modification.

4. No Impairment. Except as expressly provided herein, nothing in this
Modification shall alter or affect any provision, condition or covenant
contained in the Loan Instruments or affect or impair any of Lender’s rights,
powers or remedies thereunder. It is the intent of the parties hereto that the
provisions of the Loan Instruments shall continue in full force and effect
except as expressly modified hereby.

5. Miscellaneous. This Modification and the other Loan Instruments shall be
governed by and interpreted in accordance with the laws of the State of
California, except as they may be preempted by federal law. In any action
brought or arising out of this Modification or the Loan Instruments, Borrower,
and, if applicable, the general partners, members and joint venturers of
Borrower, hereby consent to the jurisdiction of any federal or state court
having proper venue within the State of California and also consent to the
service of process by any means authorized by California or federal law. The
headings used in this Modification are for convenience only and shall be
disregarded in interpreting the substantive provisions of this Modification.
Time is of the essence of each term of the Loan Instruments, including this
Modification. If any provision of this Modification or any of the other Loan
Instruments shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed
therefrom and the remaining parts shall remain in full force as though the
invalid, illegal, or unenforceable portion had never been a part thereof. This
Modification may be executed in one or more counterparts, all of which, taken
together, shall constitute one and the same Modification.

6. Integration; Interpretation. The Loan Instruments, including this
Modification, contain or expressly incorporate by reference the entire agreement
of the parties with respect to the matters contemplated herein and supersede all
prior negotiations. The Loan Instruments shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Instruments in any
of the Loan Instruments includes this Modification and any amendments, renewals
or extensions approved by Lender hereunder.

 

  3   Agreement for First Modification



--------------------------------------------------------------------------------

7. Set-Offs. Notwithstanding any provision of any Loan Document or applicable
law to the contrary, including, without limitation, Section 12 of the Loan
Agreement, in no event shall Lender, whether with or without demand or notice to
Borrower, exercise any right to set-off and apply deposits (whether certificates
of deposit, demand, general, savings, special, time, or other, and whether
provisional or final) held by Lender for Borrower or any other liabilities or
other obligations of Lender to Borrower against or to Borrower’s obligations
with respect to the Loan. By its signature below, Lender hereby waives any right
it may have to set-off and apply such deposits or other liabilities against or
to Borrower’s obligations with respect to the Loan.

[Signature pages to follow.]

 

  4   Agreement for First Modification



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement for First Modification of Amended and
Restated Loan Agreement, Deeds of Trust and Other Loan Instruments is executed
as of the date first hereinabove written.

 

LENDER:   GUARANTY BANK,   a federal savings bank organized and existing   under
the laws of the United States   By:  

/s/ Kara P. Van Duzee

  Name:  

Kara P. Van Duzee

  Title:  

Vice President

BORROWER:   WILLIAM LYON HOMES, INC.,   a California corporation   By:  

/s/ Michael D. Grubbs

  Name:  

Michael D. Grubbs

  Title:  

Senior Vice President

  By:  

/s/ Richard S. Robinson

  Name:  

Richard S. Robinson

  Title:  

Senior Vice President

 

  5   Agreement for First Modification



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

EXHIBIT “A”

AGREEMENT FOR FIRST MODIFICATION OF AMENDED AND RESTATED LOAN AGREEMENT,

DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Modifications)

 

Loan Instrument Modified

  

Modification

1.    Revolving Promissory Note    (i)    Facility Expiration Date. The Facility
Expiration Date is hereby extended to May 3, 2009.       (ii)    Definitions.   
   A.    New Definition. The following language shall be added immediately
before the “Base Interest Rate” definition:          ““Average Deposit Balance”:
The average daily balance of funds maintained in Borrower’s deposit account with
Lender over a one-month period for purposes of determining the LIBOR Interest
Rate Spread or Base Rate Spread, as applicable, measured monthly on a trailing
basis.”       B.    Base Interest Rate Definitions.       1.    Base Interest
Rate. The definition of “Base Interest Rate” is hereby amended to add the
following language at the end of the definition:          “Notwithstanding the
foregoing, in no event shall the Base Interest Rate be less than 5.50%.”      
2.    Base Rate Spread. The definition of “Base Rate Spread” is hereby amended
and restated as follows:          “Base Rate Spread”: The percentage rate to be
added to the Base Rate to determine the Base Interest Rate, calculated as
follows:

 

Average Deposit Balance

   Base Rate
Spread   Greater than or equal to $10,000,000.00    0.00 % Greater than or equal
to $5,000,000.00, and less than $10,000,000.00    0.75 %

 

  6   Agreement for First Modification



--------------------------------------------------------------------------------

Greater than or equal to $2,500,000.00, and less than $5,000,000.00    1.00 %
Less than $2,500,000.00    1.50 %

 

      C.    New LIBOR Interest Rate Definitions. The definitions of “Euro-Dollar
Amount”, “Euro-Dollar Business Day”, “Euro-Dollar Interest Rate” and
“Euro-Dollar Interest Rate Spread” are hereby deleted in their entirety and
replaced with the following:          ““LIBOR Amount”: Each portion of the
Principal Amount bearing interest at the applicable LIBOR Interest Rate pursuant
to a LIBOR Rate Request. There shall be no more than three (3) portions of the
Principal Amount bearing interest at an applicable LIBOR Interest Rate
outstanding at any time.          “LIBOR Business Day”: Any day on which
commercial banks are open for domestic and international business (including
dealings in U.S. Dollar deposits) in New York City and Dallas, Texas.         
“LIBOR Interest Rate”: With respect to any LIBOR Amount, the rate per annum
(expressed as a percentage) determined by Lender to be equal to the sum of
(a) the quotient of the LIBOR Rate for the applicable LIBOR Amount and the
applicable Interest Period, divided by (1 minus the applicable Reserve
Requirement), rounded up to the nearest 1/100 of 1%, plus (b) the applicable
Assessments, plus (c) the applicable LIBOR Interest Rate Spread. Notwithstanding
the foregoing, in no event shall the Euro-Dollar Interest Rate be less than
5.50%.          “LIBOR Interest Rate Spread”: The percentage rate to be added to
the LIBOR Rate to determine the LIBOR Interest Rate, calculated as follows, and
effective as of the first (1st) day of each month:

 

Average Deposit Balance

   LIBOR Interest
Rate Spread   Greater than or equal to $10,000,000.00    3.00 %

 

  7   Agreement for First Modification



--------------------------------------------------------------------------------

Greater than or equal to $5,000,000.00, and less than $10,000,000.00    3.50 %
Greater than or equal to $2,500,000.00, and less than $5,000,000.00    4.00 %
Less than $2,500,000.00    4.50 %

 

      In connection with the foregoing, all references to (i) (1) “Euro-Dollar
Amount”, (2) “Euro-Dollar Business Day”, (3) “Euro-Dollar Interest Rate”, (4)
“Euro-Dollar Interest Rate Spread”, (5) “Euro-Dollar Rate”, (6) “Euro-Dollar
Rate Request”, (7) “Euro-Dollar Rate Request Amount”, and (8) “Euro-Dollar
Reference Source”, are hereby deleted and replaced with (ii) (1) “LIBOR Amount”,
(2) “LIBOR Business Day”, (3) “LIBOR Interest Rate”, (4) “LIBOR Interest Rate
Spread”, (5) “LIBOR Rate”, (6) “LIBOR Rate Request”, (7) “LIBOR Rate Request
Amount”, and (8) “LIBOR Reference Source”, respectively.    D.    Extension
Option. The following is hereby added as a new paragraph following the last
paragraph of the Note:       “Extension Option. The Facility Expiration Date may
be extended (and such later date shall be the “Facility Expiration Date” for
purposes of this Note) on the following terms and conditions:       a. Subject
to Lender’s receipt of written request therefor from Borrower, delivered not
later than thirty (30) days prior to the original Facility Expiration Date,
Borrower may request one (1) extension of the Facility Expiration Date from
Lender. Such request shall be accompanied by current Financial Statements of
Borrower and all Guarantor(s), if requested by Lender.       b. Upon such
request from Borrower, Lender may, in its sole discretion, extend the Facility
Expiration Date to December 3, 2009, provided that each of the following
conditions is satisfied as of the then-applicable Facility Expiration Date:

 

  8   Agreement for First Modification



--------------------------------------------------------------------------------

        

i. There shall exist no act, event or condition which would, with or without the
giving of notice, the passage of time or both, constitute an Event of Default
hereunder.

        

ii. There shall exist no adverse change in Borrower’s or any Guarantor’s
financial condition as compared to the date of this Note, as determined by
Lender in its reasonable discretion.”

2.    Loan Agreement    (i)    Paragraph 19 – Fees and Expenses. Clause (b) of
Paragraph 19 is hereby amended and restated as follows:          “(b) an annual
non-refundable Loan Facility Fee to Lender of thirty-five hundredths of one
percent (0.35%) of the committed amount of the Loan each calendar year during
the term (or extended term if permitted by Lender) of the Loan, payable
quarterly in arrears at the rate of 0.875% per quarter,”       (i)    Paragraph
23 – Letters of Credit. Paragraph 23 is hereby deleted in its entirety. 3.   
Exhibit “A” to Loan Agreement    (i)    Lot/Residence Limitation – Paragraph 4.
      A.    Residences - Paragraph 4(A)(i). Paragraph 4(A)(i) is hereby amended
and restated as follows:          “A. Residences.          (i) Maximum number of
Residences at any one time in all Approved Subdivisions:          Two hundred
(200)”       B.    Spec Residences - Paragraph 4(B)(ii). Paragraph 4(B)(ii) is
hereby amended and restated as follows:          “(ii) Maximum number of Specs
at any one time in all Approved Subdivisions:          Sixty (60)”       C.   
Maximum Loan Allocations - Paragraph 4(E)(i). Paragraph 4(E)(i) is hereby
amended and restated as follows:

 

Subdivisions

   Loan Amount Per
Approved Subdivision    Maximum for
All Approved “For Finished Lots and Actively Developed:    $ 10,000,000    $
10,000,000”

 

  9   Agreement for First Modification



--------------------------------------------------------------------------------

      (ii) Financial Statements and Tax Return Requirements – Paragraph 12. The
following paragraph is hereby added immediately after the last paragraph:      
   “Quarterly: Borrower shall deliver and cause Guarantor to deliver to Lender
cash flow projections for at least the next six (6) months, within 30 days after
the end of each quarter.”       (iii) Additional Loan Covenants – Paragraph 16.
Paragraph 16 is hereby amended and restated as follows:         

“ADDITIONAL LOAN COVENANTS

Paragraph 15 of the Loan Agreement.

         Borrower shall fully perform and satisfy, or caused to be fully
performed and satisfied, the following “Additional Loan Covenants”:          A.
Borrower covenants and agrees not to permit the occurrence of any material
adverse change in the financial condition of Borrower.          B. The Tangible
Net Worth of Guarantor, at all times shall be not less than NINETY MILLION
DOLLARS ($90,000,000.00).          C. Guarantor shall maintain a ratio of total
liabilities to Tangible Net Worth of not more than 4.0 to 1 on a quarterly
basis; provided, however, such ratio requirement shall be waived for all
quarters through the quarter ending December 31, 2009.          D. Guarantor
shall maintain a minimum liquidity of THIRTY MILLION DOLLARS ($30,000,000.00).
For purposes of the foregoing covenant, “liquidity” shall mean and include
certified available funds from lenders, amounts due from title companies for
escrow closings in the ordinary course, marketable securities and unrestricted
cash.          E. Guarantor shall at all times maintain a limitation on
investments in joint ventures of twenty-five percent (25%) of Guarantor’s
Tangible Net Worth.          F. William Lyon and William H. Lyon

 

  10   Agreement for First Modification



--------------------------------------------------------------------------------

      shall maintain a combined ownership of at least forty percent (40%) of the
outstanding stock of Guarantor.       G. Guarantor shall be profitable, as
measured on a semi-annual basis. Notwithstanding the foregoing, the
profitability covenant shall be waived for the fiscal years ending December 31,
2008 and December 31, 2009.       H. Neither Borrower nor any Guarantor shall
make any equity distributions or dividends to any shareholders, except solely
for the purpose of paying taxes and assessments.       I. Borrower shall not
enter into any agreement with any existing or future lender (other than
Residential Funding Corporation), for a loan that has the effect of establishing
financial covenants that are more restrictive on Borrower, Guarantor or any of
their affiliates or are otherwise more favorable to such lender (the “Additional
Lender Rights”) than the financial covenants under the Loan Instruments.
Borrower shall immediately give written notice to Lender of any offer received
from any existing or future lender to enter into any agreement that provides for
Additional Lender Rights.       Tangible Net Worth is defined as the Generally
Accepted Accounting Principles (“GAAP”) determination of net worth minus
intangible assets. All other accounting terms used herein above shall have the
meanings commonly ascribed to them under GAAP.       Any failure to comply with
the covenants of this Paragraph 16 shall constitute an automatic Event of
Default, without the benefit of any notice or cure periods.”    (iv) Loan
Reductions – Paragraph 19. Paragraph 19 is hereby amended and restated as
follows:      

“LOAN REDUCTIONS

Introductory Paragraph of Loan Agreement.

      Effective as of the date of the closing of the First Modification, the
Loan Amount shall be reduced to FORTY MILLION DOLLARS ($40,000,000.00), and

 

  11   Agreement for First Modification



--------------------------------------------------------------------------------

      aggregate Loan Allocations shall not exceed FORTY MILLION DOLLARS
($40,000,000.00).       Effective as of May 3, 2009, the Loan Amount shall be
reduced to THIRTY MILLION DOLLARS ($30,000,000.00), and aggregate Loan
Allocations shall not exceed THIRTY MILLION DOLLARS ($30,000,000.00).      
Pursuant to Paragraph 8 of the Loan Agreement, Borrower shall pay down the
principal balance as required in order to reduce such balance to the Loan Amount
and comply with the maximum Loan Allocation restrictions on or prior to the
dates that the Loan Amounts and maximum Loan Allocations are reduced. Such
required pay down shall include any payment of any amounts necessary on or
before the Effective Date in order to repay amounts under the Prior Loan
Agreement, which payment shall be a condition to closing under the Loan
Agreement.”    (v)    Restrictions on Availability - Paragraph 20. The last
sentence of Paragraph 20 is hereby amended and restated as follows:       “For
purposes hereof, “Other Loan” means, collectively, any other loan or loans which
may hereafter extended by Lender to Borrower, provided that in no event shall
the aggregate maximum principal amount of such loan or loans exceed TEN MILLION
DOLLARS ($10,000,000.00).

 

  12   Agreement for First Modification



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

EXHIBIT “B”

AGREEMENT FOR FIRST MODIFICATION OF AMENDED AND RESTATED LOAN AGREEMENT,

DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Other Conditions to Modifications)

 

1. Legal Fees. Borrower shall pay all legal fees and costs incurred by Lender in
connection with the preparation and negotiation of this Modification.

 

2. Title Endorsements/Recording Fees. Borrower shall pay all title charges and
recording fees and costs incurred by Lender in connection with the requirements
of Paragraphs 2(a) and 2(b) of this Modification. The Recordation of the
Memorandum against each Property that is subject to a Deed of Trust.

 

3. Consent of Guarantor(s). Guarantors of the Loan shall execute and deliver the
attached Consent of Guarantor to Lender and the attached Consent to the
Memorandum hereof described in Paragraph 2(d) of this Modification (suitable for
recording).

 

4. Consent of Junior Lienholder(s). If indicated on the attached Exhibit “C” or
otherwise required by Lender, Junior Lienholders shall execute and deliver the
attached Consent of Junior Lienholder and the attached Consent to the Memorandum
hereof described in Paragraph 2(d) of this Modification (suitable for
recording).

 

  13   Agreement for First Modification



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

EXHIBIT “C”

AGREEMENT FOR FIRST MODIFICATION OF AMENDED AND RESTATED LOAN AGREEMENT,

DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

CONSENT OF GUARANTOR

The undersigned Guarantor confirms its guaranties of Borrower’s obligations to,
and indemnities in favor of, Lender under the Loan Agreement and the other Loan
Instruments referenced in, and as modified by the foregoing Modification and
Memorandum described therein, and consents to and accepts the foregoing
modifications.

 

GUARANTOR:   WILLIAM LYON HOMES,   a Delaware corporation   By:  

/s/ Michael D. Grubbs

  Name:  

Michael D. Grubbs

  Title:  

Senior Vice President

  By:  

/s/ Richard S. Robinson

  Name:  

Richard S. Robinson

  Title:  

Senior Vice President

 

  14   Agreement for First Modification



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

EXHIBIT “C”

AGREEMENT FOR FIRST MODIFICATION OF AMENDED AND RESTATED LOAN AGREEMENT,

DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

CONSENT OF JUNIOR LIENHOLDER

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position (subject to all of the terms of the following Subordination and
Intercreditor Agreement between Lender and Junior Lienholder), Borrower’s
obligations to Lender under the Loan Agreement and the other Loan Instruments.
The undersigned consents to and accepts the modifications set forth in the
foregoing Memorandum and the Modification described therein, and agrees that,
notwithstanding such modifications, the undersigned’s lien shall be and remain
junior and subordinate to the lien of Lender to secure Borrower’s obligations,
as modified herein, to the extent provided in and subject to all of the terms of
the following Subordination Agreement, which Agreement remains in effect:

 

  A) Whitney Ranch: (1161) dated November 8, 2004 and recorded in the Official
Records of Placer County, California on December 30, 2004 as Instrument No
2004-0175176.

 

JUNIOR LIENHOLDER:   SUNSET RANCHOS INVESTORS, LLC,   a Delaware limited
liability company, dba   Whitney Ranch Associates   By:  

/s/ illegible

  Name:  

 

  Its:   Authorized Representative   By:  

/s/ illegible

  Name:  

 

  Its:   Authorized Representative

 

  15   Agreement for First Modification



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

EXHIBIT “C”

AGREEMENT FOR FIRST MODIFICATION OF AMENDED AND RESTATED LOAN AGREEMENT,

DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

CONSENT OF JUNIOR LIENHOLDER

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position, Borrower’s obligations (subject to all of the terms of the following
Subordination and Intercreditor Agreement between Lender and Junior Lienholder)
to Lender under the Loan Agreement and the other Loan Instruments. The
undersigned consents to and accepts the modifications set forth in the foregoing
Memorandum and the Modification described therein, and agrees that,
notwithstanding such modifications, the undersigned’s lien shall be and remain
junior and subordinate to the lien of Lender to secure Borrower’s obligations,
as modified herein, to the extent provided in and subject to all of the terms of
the following Subordination and Intercreditor Agreement, which Agreement remains
in effect:

 

  A) Three Sixty° @ South Bay - The Flats: (2360) dated June 20, 2007 and
recorded in the Official Records of Los Angeles County, California on July 9,
2007 as Instrument No. 2007-1620874.

 

JUNIOR LIENHOLDER:   SAMS VENTURE, LLC,   a Delaware limited liability company  
By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

  16   Agreement for First Modification



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

EXHIBIT “C”

AGREEMENT FOR FIRST MODIFICATION OF AMENDED AND RESTATED LOAN AGREEMENT,

DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

CONSENT OF JUNIOR LIENHOLDER

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position, Borrower’s obligations (subject to all of the terms of the following
Subordination and Intercreditor Agreement between Lender and Junior Lienholder)
to Lender under the Loan Agreement and the other Loan Instruments. The
undersigned consents to and accepts the modifications set forth in the foregoing
Memorandum and the Modification described therein, and agrees that,
notwithstanding such modifications, the undersigned’s lien shall be and remain
junior and subordinate to the lien of Lender to secure Borrower’s obligations,
as modified herein, to the extent provided in and subject to all of the terms of
the following Subordination and Intercreditor Agreement, which Agreement remains
in effect:

 

  A) Acacia @ Lyon’s Gate: (1190) dated July 12, 2007 and recorded in the
Official Records of Maricopa County, Arizona on July 20, 2007 as Instrument
No. 2007-0826702.

 

JUNIOR LIENHOLDER:   WILLIAM LYON SOUTHWEST, INC.,   an Arizona corporation  
dba WILLIAM LYON HOMES   By:  

/s/ Michael D. Grubbs

  Name:  

Michael D. Grubbs

  Title:  

Senior Vice President

  By:  

/s/ Richard S. Robinson

  Name:  

Richard S. Robinson

  Title:  

Senior Vice President

 

  17   Agreement for First Modification



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

EXHIBIT “C”

AGREEMENT FOR FIRST MODIFICATION OF AMENDED AND RESTATED LOAN AGREEMENT,

DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

CONSENT OF JUNIOR LIENHOLDER

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position, Borrower’s obligations (subject to all of the terms of the following
Subordination Agreement between Lender and Junior Lienholder) to Lender under
the Loan Agreement and the other Loan Instruments. The undersigned consents to
and accepts the modifications set forth in the foregoing Memorandum and the
Modification described therein, and agrees that, notwithstanding such
modifications, the undersigned’s lien shall be and remain junior and subordinate
to the lien of Lender to secure Borrower’s obligations, as modified herein, to
the extent provided in and subject to all of the terms of the following
Subordination Agreement, which Agreement remains in effect:

 

  A) Sahara @ Lyon’s Gate: (1191) dated September 16, 2008 and recorded in the
Official Records of Maricopa County, Arizona on September 26, 2008 as Instrument
No. 2008-0833941.

 

JUNIOR LIENHOLDER:   WILLIAM LYON SOUTHWEST, INC.,   an Arizona corporation  
dba WILLIAM LYON HOMES   By:  

/s/ Michael D. Grubbs

  Name:  

Michael D. Grubbs

  Title:  

Senior Vice President

  By:  

/s/ Richard S. Robinson

  Name:  

Richard S. Robinson

  Title:  

Senior Vice President

 

  18   Agreement for First Modification